Exhibit 10.2

 

[img2.jpg]

 

 

 

ADDENDUM no 2
to a
NOK 600,000,000

 

Multi-Currency Revolving Credit Facility Agreement
originally dated 27 December 2012, and as amended by an

 

Amendment and Restatement Agreement

 

dated 23 October 2014

 

 

 

This Addendum no 2 (the “Addendum”) is made on 7 July 2015 between:

 

(i)

Gulfmark Rederi AS of Strandgata 5, 4307 Sandnes, Norway, organisation no. 979
212 658, as borrower (the “Borrower”);

 

(ii)

The banks and financial institutions listed in Schedule 1 of the Agreement (as
defined below), as lenders (together, the “Lenders”);

 

(iii)

DNB BANK ASA of Solheimsgaten 7C (formerly Lars Hillesgt 30) N-5058 Bergen,
Norway, organisation number 984 851 006, as mandated lead arranger (the
“Arranger”); and

 

(iv)

DNB BANK ASA of Solheimsgaten 7C (formerly Lars Hillesgt 30) N-5058 Bergen,
Norway, organisation number 984 851 006, as bookrunner, facility and syndication
agent (the “Agent”).

 

(The above mentioned hereinafter also referred to as the “Parties”).

 

WHEREAS:

 

A.

The Parties have entered into a NOK 600,000,000 Multi-Currency Revolving Credit
Facility Agreement dated 27 December 2012, as amended by an Amendment and
Restatement Agreement dated 23 October 2014 and by an Addendum dated 13 February
2015 (as amended from time to time, the “Agreement”), whereby the Lenders agreed
to make available to the Borrower a revolving credit facility in the aggregate
principal amount of up to NOK 600,000,000;

 

B.

The Parties have agreed on, inter alia, i) certain amendments to the financial
covenants provisions of the Agreement, and ii) additional security to be granted
by the Borrower under the Agreement, on the terms and conditions set out in this
Addendum;

 

 
1

--------------------------------------------------------------------------------

 

 

NOW IT IS HEREBY AGREED AS FOLLOWS:

 




1

DEFINITIONS

  

In this Addendum, unless the context otherwise requires, terms defined in the
Agreement shall bear the same meaning when used herein and in the preamble
hereto. In addition, the following definitions shall apply:

 

“Agreement” means the Agreement as supplemented and amended by this Addendum.

 

“Delivery Date” means the date, if any, on which the Newbuilding is delivered to
the Borrower under the Shipbuilding Contract.

 

“Newbuilding” means the 4,700 dwt ST – 216 Arctic design platform supply vessel
under construction at Simek AS, having builder’s hull no 131, to be included as
a Vessel under the Agreement as set out in Schedule 2 (Vessels) at the Delivery
Date.

 

“Shipbuilding Contract” means the shipbuilding contract dated 10 April 2014 and
entered into between Simek AS, org no 939 574 379 as builder, and the Borrower
as buyer, for the construction and delivery of the Newbuilding.

 

2

Effective date

 

The provisions of this Addendum shall take effect only if the Agent has received
all the documents and other evidence listed in Clause 6.1 (Conditions precedent)
hereto, each in a form and substance satisfactory to it. The Agent shall notify
the Borrower in writing promptly upon being so satisfied (the “Effective Date”).

 

3

amendments to the agreement

 

With effect from the Effective Date of this Addendum, the Agreement shall be
amended in the following respect:

 

3.1

Definitions

 

3.1.1

Amendment of existing definitions

 

The Parties agree that the following definitions as defined in Clause 1
(Definitions and Interpretation) of the Agreement shall be amended to read as
follows:

 

“Applicable Margin” shall be calculated on, and effective from each
Determination Date in accordance with the following grid based on the ratio of
EBITDA to Interest Expense (including amounts of capitalized interest) of the
Parent Guarantor on a consolidated basis for the four fiscal quarter periods
ending immediately prior to the relevant Determination Date:

 

Ratio of EBITDA to Interest Expense

 

Applicable Margin

Equal to or greater than 3.50:1.00

 

1.75% per annum

Equal to or greater than 2.50:1.00 but less than 3.50:1.00

 

2.25% per annum

Equal to or greater than 1.00:1.00 and less than 2.50:1.00

 

2.75% per annum

 

 
2

--------------------------------------------------------------------------------

 

 

3.1.2

New definitions

 

The Parties agree that the following additional definitions shall apply to the
Agreement and be a part of Clause 1 (Definitions and Interpretation) of the
Agreement:

 

“Free Liquid Assets” means at any time the aggregate of the equivalent in USD of
the current market value of cash in hand, including any committed and available
undrawn portion under revolving credit facilities, bank deposits, money market
funds and any other instruments accepted by the Agent in writing to be included
as free liquid assets, to which the relevant company shall have free and direct
access, such assets to be unblocked and excluding assets that are owned by
entities with restrictions on dividend distributions. “

 

3.2

Mandatory prepayment

 

The parties agree that a new clause 8.2 a) shall be added to the Agreement, with
a wording to read as follows:

 

8.2 a)        Mandatory prepayment / reduction – Non delivery of the Newbuilding

 

If (a) the Newbuilding for any reason whatsoever is not delivered to the
Borrower on or before 30 June 2016, and the Parties have not agreed on any other
satisfactory (in the Agent’s sole discretion) additional security in favour the
Agent (on behalf of the Finance Parties) or (b) the Borrower fails to deliver
the Mortgage and the Assignment of Insurances in respect of the Newbuilding on
or before the Delivery Date:

 

a)

the Total Commitments shall be immediately reduced to NOK 450,000,000 (by
reduction of each Lender’s Commitment on a pro rata basis); and

 

b)

the Borrower shall immediately prepay such amount of the Loans as necessary to
ensure that the total outstanding amount of the Loans are equal to or less than
NOK 450,000,000.

 

3.3

Interest Coverage – Parent Guarantor

 

The Parties agree that Clause 20.1 (Interest Coverage – Parent Guarantor) shall
be amended and restated in its entirety to read as follows:

  

20.1           Interest Coverage – Parent Guarantor

 

 
3

--------------------------------------------------------------------------------

 

 

The ratio of EBITDA to Interest Expense (including amounts of capitalized
interest) of the Parent Guarantor on a consolidated basis shall, as of the end
of each period of four fiscal quarters of the Parent Guarantor, not be less
than;

 

a)

in the period from and including the 1st quarterly period of 2015, 3.50:1.00;

 

b)

in the 2nd quarterly period of 2015, 3.00:1.00;

 

c)

in respect of the 3rd quarterly period of 2015, 1.75:1.00;

 

d)

in respect of the 4th quarterly period of 2015, 1.25:1.00;

 

e)

in the period from and including the 1st quarterly period of 2016, until and
including the 4th quarterly period of 2016, 1.00:1.00;

 

f)

in the period from and including the 1st quarterly period of 2017, until and
including the 2nd quarterly period of 2017, 1.25:1.00;

 

g)

in the period from and including the 3rd quarterly period of 2017, until and
including the 4th quarterly period of 2017, 1.50:1.00;

 

h)

in the period from and including the 1st quarterly period of 2018, until and
including the 2nd quarterly period of 2018, 2.00:1.00; and

 

i)

from and including the 3rd quarterly period of 2018, 3.00:1.00.

 

3.4

Minimum Liquidity

 

The parties agree that a new clause 20.5 shall be added to the Agreement, with a
wording to read as follows:

 

20.5          Minimum Liquidity

 

The Group on a consolidated basis shall at all times, to be measured on the last
day of each March, June, September and December, have Free Liquid Assets of
minimum USD 50,000,000.

 

If the above liquidity requirement is not met, the Applicable Margin and
Commitment fee shall be adjusted on terms to be negotiated between the Borrower
and the Agent (on behalf of the Finance Parties). If such negotiations do not
lead to an agreement on an adjusted Applicable Margin and Commitment fee within
20 Business Days, an Event of Default shall be deemed to have occurred pursuant
to Clause 23.1.2 (Financial Covenants) of the Agreement.

 

3.5

Commitment fee

 

The Parties agree that Clause 12.1 (Commitment fee) shall be amended and
restated in its entirety to read as follows:

 

 
4

--------------------------------------------------------------------------------

 

 

12.1          Commitment fee

 

The Borrower shall from the Effective Date and until the expiry of the
Availability Period pay to the Agent (for distribution to the Lenders) a
commitment fee corresponding to 0.65% per annum on any undrawn and un-cancelled
amounts (at any time) of the Total Commitments.

 

The accrued commitment fee is payable quarterly in arrears and at the Final
Maturity Date. Accrued commitment fee shall also be payable on the cancelled
amount of any Commitment at the date such cancellation comes into effect.

 

3.6

Schedules

 

The Parties agree that Schedule 2 (Vessels) and Schedule 5 (Compliance
Certificate) of the Agreement shall be amended and restated in its entirety to
read as Schedule 2 (Vessels) and Schedule 5 (Compliance Certificate) attached to
this Addendum, respectively.

 

4

amendment fee

 

The Borrower shall pay to the Agent (for distribution to the Lenders) an
amendment fee in an amount corresponding to 0.10% (zero point ten per cent) of
the Total Commitments, due and payable on the Effective Date.

 

5

continued force and effect

 

Except as set out in this Addendum, the Agreement shall continue in full force
and effect, and the Agreement and this Addendum shall be read and construed as
one instrument. Further, the Borrower confirms that the Security Documents will
continue in full force and effect, and extend to the liabilities and obligations
of the Borrower and the Parent Guarantor under the Agreement as amended by this
Addendum.

 

6

conditions precedents

 

6.1

Conditions precedent

 

As conditions precedent for the amendments to the Agreement set forth in this
Addendum coming into effect, the Borrower shall deliver to the Agent the
following documents or evidence of facts (as the case may be) in a form and
substance satisfactory to the Agent:

 

a)

This Addendum duly signed;

 

b)

Certificate of Incorporation of the Borrower;

 

c)

Articles of Association of the Borrower;

 

d)

Resolutions passed at a board meeting of the Borrower evidencing the approval of
the terms of this Addendum, including the new security to be granted over the
Newbuilding pursuant hereto, and the authorisation of its appropriate officer or
officers or other representatives to execute this Addendum;

 

 
5

--------------------------------------------------------------------------------

 

 

e)

Relevant constitutional documents in respect of the Parent Guarantor as
requested by Norton Rose Fulbright US LLP for the purpose of issuing their legal
opinion as set out in item (j) below;

 

f)

Resolutions passed at a board meeting of the Parent Guarantor evidencing the
approval of the terms of this Addendum, and the authorisation of its appropriate
officer or officers or other representatives to execute this Addendum;

 

g)

Evidence of payment of the amendment fee as set out in clause 4 to this
Addendum;

 

h)

A copy of the Shipbuilding Contract and any addenda thereto;

 

i)

A legal opinion as regards Norwegian Law matter, issued by Advokatfirmaet
Thommessen AS; and

 

j)

A legal opinion as regards laws of the State of Delaware issued by Norton Rose
Fulbright US LLP.

 

6.2

Conditions subsequent

 

Latest at the Delivery Date of the Newbuilding (when and if the Newbuilding is
delivered), the Borrower shall deliver to the Agent the following documents or
evidence of facts (as the case may be) in a form and substance satisfactory to
the Agent:

 

 

a)

The protocol of delivery and acceptance of the Newbuilding under the
Shipbuilding Contract;

 

 

b)

The builder’s certificate in respect of the Newbuilding;

 

 

c)

The Mortgage in respect of the Newbuilding, and a declaration of pledge
collateral thereto, duly executed on behalf of the Borrower;

 

 

d)

Notice of Assignment of Insurances in respect of the Newbuilding and, if
applicable, the insurer’s acknowledgement thereof;

 

 

e)

Evidence (by way of transcript of registry) that the Newbuilding is registered
in the name of the Borrower in the Norwegian Ordinary Ship Registry or other
acceptable registry (as applicable), that the Mortgage has been, or will be
within the Delivery Date, executed and recorded with its intended first priority
against the Newbuilding, and that no other encumbrances, maritime liens,
mortgages or debts whatsoever are registered against the Newbuilding;

 

 

f)

An updated class certificate related to the Newbuilding from the relevant
classification society, confirming that the Newbuilding is classed with the
highest class in accordance with Clause 22.1.2 (Classification and repairs) of
the Agreement, free of extensions and overdue recommendations;

 

 

g)

Such certificates of insurance and/or insurance policies or cover notes as may
be reasonably necessary to evidence that insurance cover has been taken out in
respect of the Newbuilding in accordance with Clause 22.1.1 (Insurance), and
that the Agent’s (on behalf of the Finance Parties) Security Interest in the
insurance policies have been noted in accordance with the relevant notices as
required under the Assignment of Insurances;

 

 

h)

Copy of any commercial management agreement for the Newbuilding;

 

 
6

--------------------------------------------------------------------------------

 

 

 

i)

Copy of any technical management agreement for the Newbuilding;

 

 

j)

The Newbuilding’s current SMC;

 

 

k)

The relevant technical manager’s current DOC;

 

 

l)

The ISPS certificate for the Newbuilding;

 

 

m)

Evidence of the Market Value of the Newbuilding; and

 

 

n)

A legal opinion relating to the Mortgage (and any other relevant Security
Document) in respect of the Newbuilding.

 

7

Governing law and jurisdiction

 

This Addendum shall be governed by and construed in accordance with Norwegian
Law, and Clause 31 of the Agreement (Governing Law and Enforcement) applies to
this Addendum and any disputes that may arise in relation hereto.

 

This Addendum has been executed in three copies.

 

* * *

 

 
7

--------------------------------------------------------------------------------

 

 

SIGNATORIES:

 

The Borrower:

Gulfmark Rederi AS


By: ___/s/ Quintin V. Kneen _______________

Name:     Quintin V. Kneen

Title:     Director

 

 

 

The Lenders:

DNB Bank ASA

 


By: _____/s/ Bjørn Sande Urtegaard_______     
Name:     Bjørn Sande Urtegaard
Title:     Attorney-in-fact

 

 

The Agent and Arranger:

DNB Bank ASA

 


By: _____/s/ Bjørn Sande Urtegaard_______     
Name:     Bjørn Sande Urtegaard
Title:     Attorney-in-fact

 

 

The content of this Addendum is duly acknowledged and agreed, and capitalized
terms used herein have the meaning set forth therefor in the Agreement.
Furthermore the undersigned confirms as Parent Guarantor that the Parent
Guarantee, and any other Finance Document to which the undersigned is a party,
shall remain in full force and effect.

 

The Parent Guarantor:

GulfMark Offshore, Inc.


By: ____/s/ James M. Mitchell ______________

Name:     James M. Mitchell
Title:     Chief Financial Officer

 

 
8

--------------------------------------------------------------------------------

 

 

SCHEDULE 2
Vessels

 

vessel NAME

 

TYPE

built

imo no.

“North CRUYS”

 

PSV

2014

9654098

“North Pomor“

 

PSV

2013

9643465

“North Purpose”

 

PSV

2009

9439462

“North Promise”

 

PSV

2007

9364033

Hull no 131 under

construction at SImek AS1

 

PSV

Expected

delivery:

1Q2016

 

 

 

--------------------------------------------------------------------------------

 1 Subject to delivery of the Newbulding under the Shipbuidling Contract, and in
any event not effective as an addition to this schedule until the Delivery Date

 

 
9

--------------------------------------------------------------------------------

 

 

 

SCHEDULE 5
FORM OF COMPLIANCE CERTIFICATE

 

To:

DNB BANK ASA, as Agent

      Shipping Offshore & Logistics, Bergen     From:     Gulfmark Rederi AS, as
Borrower     Date:   [•] [To be delivered no later than one hundred and fifty
(150)/sixty (60) days after each reporting date

 

 

 

GULFMARK REDERI AS – NOK 600,000,000 AMENDED AND RESTATED SECURED REVOLVING
CREDIT FACILITY AGREEMENT DATED 23 OCTOBER 2014 (AS LATER AMENDED, THE
“AGREEMENT”)

 

We refer to the Agreement. Terms defined in the Agreement have their defined
meanings when used in this Compliance Certificate.

 

We hereby represent and warrant that at the date of this Compliance Certificate,
we are in compliance with Clause 20 (Financial covenants) of the Agreement, that
no Event of Default has occurred and that the representations and warranties
contained in Clause 18 of the Agreement are true and correct at the date hereof
as if made with respect to the facts and circumstances existing at this date
(except for such representations and warranties as are by their express terms
limited to a prior date).

 

Without limiting the generality of paragraph 1 above, we hereby further
represent and warrant as follows:

 

A) CLAUSE 20.1 – INTEREST COVERAGE

 


REQUIREMENT: [EBITDA : Interest Expense] > [ : ]



 



EBITDA:

 

USD [ ]

Interest Expense:

 

USD [ ]

EBITDA : Interest Expense:

 

[ ] : [ ]

COMPLIANCE

[YES] [NO]

 




 
10

--------------------------------------------------------------------------------

 

 

B) CLAUSE 20.2 – CAPITALISATION RATIO

 


REQUIREMENT: CAPITALISATION RATIO < [50%]%]



 



Consolidated Gross Debt

 

USD [ ]

Shareholders Equity

 

USD [ ]

Consolidated Gross Debt plus Shareholders Equity

 

USD [ ]

   

Capitalisation Ratio

 

[ % ]

COMPLIANCE

 

[YES] [NO]



Our latest financial statements are attached hereto.

 

C) CLAUSE 20.5 – MINIMUM LIQUIDITY

 


REQUIREMENT: FREE LIQUID ASSETS GROUP - MINIMUM USD 50,000,000



 



Free Liquid Assets:

 

USD [ ]

COMPLIANCE

 

[YES] [NO]




 

D) CLAUSE 22.1.2 - FLEET MARKET VALUE OF VESSELS

 


REQUIREMENT: [(Fleet Market Value /Aggregate Loans) X 100] > 150%

 

Fleet Market Value

 

NOK [ ]

Aggregate Loans

 

Calculated in NOK [ ]

[(Fleet Market Value /Aggregate Loans) X 100]

 

[ ]%

COMPLIANCE

 

[YES] [NO]


Evidence of the Market Value of each Vessel is attached hereto.

 

 
11

--------------------------------------------------------------------------------

 

 

This Compliance Certificate shall be governed by and construed in accordance
with Norwegian law.

 

Yours sincerely
for and on behalf of     
GULFMARK REDERI AS     

 

 

 

By: __________________________________
Name:
Title: [authorised officer]

 

Yours sincerely
for and on behalf of     
GULFMARK OFFSHORE INC.     

 

 

 

By: __________________________________
Name:
Title: [authorised officer]

 

 

 12

 

 